Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 and 02/16/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Status of the Claims
	Claims 1 and 5-6 are pending.
Applicants’ arguments filed on 02/07/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments of the specification so that the trade names or marks used are capitalized (see amendment filed on 02/07/2022 and pages 3-5 of Remarks filed on 02/07/2022), have been entered into the record. 
Applicants’ amendments, filed on 02/07/2022, have been entered into the record. Applicants have amended claim 1. Therefore, claims 1 and 5-6 are the subject of the Office action below. 




Claim Rejections - 35 USC § 112-2nd Paragraph-Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1 and 5-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is maintained for the reasons of record set forth in previous Office action mailed on 11/08/2021, of which said reasons are herein reiterated. Claims 5-6 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).” Emphasis added.

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). Emphasis added.

Claim 1 is indefinite for the recitation a genus of: 1) “a C14-C16 dimethyl benzyl ammonium chloride”; and 2) “a C9 alcohol polyethylene glycol ether carboxylic acid”, because a person skilled in the art cannot reasonably determine the meets and bounds of these limitations.
There is no defined system laid out in the specification in which a person skilled in the art can reasonably determine “a C14-C16 dimethyl benzyl ammonium chloride” that when combined with “a C9 alcohol polyethylene glycol ether carboxylic acid”, would form a complex that is soluble in water. The artisan of the ordinary skill cannot tell from the specification, “a C14-C16 dimethyl benzyl ammonium chloride” in which when combined with “a C9 alcohol polyethylene glycol ether carboxylic acid”, would form a complex that is soluble in water, from “a C14-C16 dimethyl benzyl ammonium chloride” in which when combined with “a C9 alcohol polyethylene glycol ether carboxylic acid”, would: a) not form a complex; or b) form a complex that is not soluble in water (emphasis added).
According to MPEP § 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated, and the scope is unclear. In the instant case, the specification fails to provide sufficient description that allows one skilled in the art to determine with reasonable clarity, the “a C14-C16 dimethyl benzyl ammonium chloride”; and “a C9 alcohol polyethylene glycol ether carboxylic acid” boundaries that achieve the intended result set forth by the functional descriptive limitation of complex formation and solubility in water.
Accordingly, without guidelines that are elaborate enough for determining the recited: 1) “a C14-C16 dimethyl benzyl ammonium chloride”; and 2) “a C9 alcohol polyethylene glycol ether carboxylic acid”, in the specification, the skilled artisan cannot reasonably determine “a C14-C16 dimethyl benzyl ammonium chloride” in which when combined with “a C9 alcohol polyethylene glycol ether carboxylic acid”, would form a complex that is soluble in water.
A person skilled in the art cannot reasonably determined what “a C14-C16” moiety is, so that the metes and bounds of the “a C14-C16” moiety can be clearly and precisely defined. The Examiner would like to recommend that Applicants amend claim 1 so that the claim recites specific C14-C16 dimethyl benzyl ammonium chloride compound(s) that achieve the intended result set forth by the functional descriptive limitation of complex formation and solubility in water. Appropriate correction is required.
For the purpose of Examination, any C14-C16 dimethyl benzyl ammonium chloride compound that is employed an antimicrobial formulation, is included in the interpretation of “a C14-C16 dimethyl benzyl ammonium chloride”. 
Furthermore, generic anionic surfactants such as “a C9 alcohol polyethylene glycol ether carboxylic acid”, requires a definite chemical structure or formula for what the surfactant is, so that the metes and bounds of the genus can be clearly and precisely defined. For example, Bratescu (U.S. Pub. No. 20040071653, published 04/15/2004, cited in the previous Office action), teaches a generic anionic surfactant of the formula RO(CH2CH2O)xCH2CO2-M+, wherein: i) R = C8 to C18 alkyl group; ii) x ranges from 0 to 10; and M =  a cation. Please see ¶ 0146. The compound of formula RO(CH2CH2O)xCH2CO2-M+ encompasses “a C9 alcohol polyethylene glycol ether carboxylic acid”, wherein: : i) R = C9; ii) x = 3; and iii) M+ = H+. Please see Figure 1 below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1.
However, the recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”, lacks chemical structural information for the C9 alcohol polyethylene glycol ether carboxylic acid compound(s) that achieve the intended result set forth by the functional descriptive limitation of complex formation and solubility in water, and chemical structures are highly variant and encompass a myriad of possibilities. For example, it unclear to a person of the ordinary skill in the art as to the nature of the group linking the linear or branched lipophilic moiety to the carboxylate moiety. 
Accordingly, without a definite chemical structure for the C9 alcohol polyethylene glycol ether carboxylic acid compound(s) that achieve the intended result set forth by the functional descriptive limitation of complex formation and solubility in water, the skilled artisan cannot reasonably determine the meets and bounds of “a C9 alcohol polyethylene glycol ether carboxylic acid”, recited in instant claim 1, that would achieve the intended result set forth by the functional descriptive limitation of complex formation and solubility in water. The Examiner would like to recommend that Applicants amend claim 1 so that the claim recites specific C9 alcohol polyethylene glycol ether carboxylic acid compound(s) that achieve the intended result set forth by the functional descriptive limitation of complex formation and solubility in water.  Appropriate correction is required.
For the purpose of Examination, any C9 alcohol polyethylene glycol ether carboxylic acid compound that is employed an antimicrobial formulation, is included in the interpretation of “a C9 alcohol polyethylene glycol ether carboxylic acid”. 
A patent must be precise enough to afford clear notice of what is claimed, thereby "'appris[ing] the public of what is still open to them.'" Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). Emphasis added.

This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.

Response to the Applicants’ Arguments
Applicants allege that the rejection is in error because it impermissibly confuses claim breath with claim indefiniteness. Applicants cite: 1) MPEP § 806.04; 2) MPEP § 2173.02(I); 3) MPEP § 2173.04; 4) MPEP § 2173.05(t); 5) Exhibit B and Exhibit C, as allegedly providing support for the Applicants’ allegation. Please see § III, pages 5-8 of Remarks filed on 02/07/2022.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because MPEP § 2173.04 (relied on by the Applicants in support of the Applicants allegation), states:
“Breadth of a claim is not to be equated with indefiniteness. In re Miller, 441 F.2d 689, 169 USPQ 597 (CCPA 1971); In re Gardner, 427 F.2d 786, 788, 166 USPQ 138, 140 (CCPA 1970) ("Breadth is not indefiniteness."). A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim)”. Emphasis added

In the instant case, instant claim 1 recites an antimicrobial composition consisting essentially of: 1) a quaternary ammonium compound that can be “a C14-C16 dimethyl benzyl ammonium chloride”; and 2) an anionic surfactant that can be “a C9 alcohol polyethylene glycol ether carboxylic acid”, wherein the quaternary ammonium compound and the anionic surfactant form a complex that is soluble in water (emphasis added). 
However, the specification fails to provide sufficient description that allows one skilled in the art to determine with reasonable clarity, the “a C14-C16 dimethyl benzyl ammonium chloride”; and “a C9 alcohol polyethylene glycol ether carboxylic acid” boundaries that would achieve the intended result set forth by the functional descriptive limitation of complex formation and solubility in water. A person skilled in the art cannot tell from the specification, “a C14-C16 dimethyl benzyl ammonium chloride” in which when combined with “a C9 alcohol polyethylene glycol ether carboxylic acid”, would form a complex that is soluble in water, from “a C14-C16 dimethyl benzyl ammonium chloride” in which when combined with “a C9 alcohol polyethylene glycol ether carboxylic acid”, would: a) not form a complex; or b) form a complex that is not soluble in water (emphasis added).
Furthermore, a person skilled in the art cannot tell from Exhibit B or Exhibit C (relied on by the Applicants in support of the Applicants allegation), “a C14-C16 dimethyl benzyl ammonium chloride” in which when combined with “a C9 alcohol polyethylene glycol ether carboxylic acid”, would form a complex that is soluble in water, from “a C14-C16 dimethyl benzyl ammonium chloride” in which when combined with “a C9 alcohol polyethylene glycol ether carboxylic acid”, would: a) not form a complex; or b) form a complex that is not soluble in water (emphasis added).
Therefore, when read in light of the specification, a person skilled in the art cannot reasonably determine the meets and bounds of: 1) “a C14-C16 dimethyl benzyl ammonium chloride”; and 2) “a C9 alcohol polyethylene glycol ether carboxylic acid”, recited in instant claim 1, that would achieve the intended result set forth by the functional descriptive limitation of complex formation and solubility in water.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Claim Rejections - 35 USC § 112-1st Paragraph, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1 and 5-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained for the reasons of record set forth in previous Office action mailed on 11/08/2021, of which said reasons are herein reiterated. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5-6 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below.
The Applicants cite the specification at: i) page 25, lines 27-28; and ii) page 55, lines 4-5, as allegedly providing support for the recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”. Please see pages 9-12 of Remarks filed on 02/27/2022.
M.P.E.P. § 2163 states:
 “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention…one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” 

In the instant case, the recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”, that achieve the intended result set forth by the functional descriptive limitation of complex formation and solubility in water, requires a definite chemical structure for what the anionic surfactant is. However, the recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”, lacks chemical structural information for the C9 alcohol polyethylene glycol ether carboxylic acid compound(s) that achieve the intended result set forth by the functional descriptive limitation of complex formation and solubility in water, and chemical structures are highly variant and encompass a myriad of possibilities.
The specification at page 25, lines 27-28 (relied on by the Applicants in support of the Applicants as allegedly providing support for the recited limitation), only provides a list of commercially available: 1) EMULSOGEN® CNO (a C8 alcohol polyethylene glycol ether carboxylic acid available from Clariant, page 25, lines 26-27); and 2) EMULSOGEN® DTC (a C13 alcohol polyethylene glycol ether carboxylic acid available from Clariant, page 25, lines 28-29).
The specification at page 55, lines 4-5 (relied on by the Applicants in support of the Applicants as allegedly providing support for the recited limitation), only provides a list of commercially available MARLOWET® 4539 (available from Sasol, see page 25, lines 25-26), as an example of an undefined “a C9 alcohol polyethylene glycol ether carboxylic acid” represented by the generic formula Iso C9-(PO)2EO2 (see page 55, line 4-5).
A review of the specification (including page 25, lines 27-28 and page 55, lines 4-5, fails to provide any support for a description of structural characteristics that are required for the recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”. The specification provides insufficient written description to support the genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”, encompassed by the instant claim 1. 
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention. In the instant case, upon review of the instant specification and claims as originally filed, there seems to be no disclosure of a genus of “a C9 alcohol polyethylene glycol ether carboxylic acid” and “a complex that is soluble in water”. 
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Cali. v. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997).  
Accordingly, it is not clear Applicants were in possession of the full scope of the claimed genus of “C9 alcohol polyethylene glycol ether carboxylic acid” and “a complex that is soluble in water”, at the time the invention was filed. Adequate description requires more than a mere statement that “a C9 alcohol polyethylene glycol ether carboxylic acid” or and “a complex that is soluble in water”, is part of the invention. The skilled artisan could not immediately envisage the claimed genus of “a C9 alcohol polyethylene glycol ether carboxylic acid” and “a complex that is soluble in water”, based on the instant disclosure.
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.
Response to the Applicants’ Arguments
Applicants allege that the rejection is in error because: 
1) the specification provides explicit support for “a C9 alcohol polyethylene glycol ether carboxylic acid” (see page 10 of Remarks); 
2) the Examiner provides no citation to the MPEP or case law establishing that chemical compounds require a specific structure to meet written description requirement (see page 10 of Remarks); and 
3) a compound may also be claimed in terms of the process by which it is made without raising the issue of indefiniteness (see page 11 of Remarks).  
Applicants cite: 1) page 25, lines 27-28; 2) page 55, lines 4-5; 3) MPEP § 2173.05(g); and 4) MPEP § 2173.05(t), as allegedly providing support for the Applicants’ allegation. Please see § IV, pages 5-8 of Remarks filed on 02/07/2022.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
	This is because:
	1) a review of the specification (including page 25, lines 27-28 and page 55, lines 4-5, relied on by the Applicants in support of the Applicants as allegedly providing support for the recited limitation), fails to provide any support for a description of structural characteristics that are required for the recited genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”. The specification provides insufficient written description to support the genus of “a C9 alcohol polyethylene glycol ether carboxylic acid”, encompassed by the instant claim 1. 
The specification at page 25, lines 27-28, only provides a list of commercially available: 1) EMULSOGEN® CNO (a C8 alcohol polyethylene glycol ether carboxylic acid available from Clariant, page 25, lines 26-27); and 2) EMULSOGEN® DTC (a C13 alcohol polyethylene glycol ether carboxylic acid available from Clariant, page 25, lines 28-29).
The specification at page 55, lines 4-5, only recites commercially available MARLOWET® 4539 (available from Sasol, see page 25, lines 25-26), as an example of an undefined “a C9 alcohol polyethylene glycol ether carboxylic acid” represented by an undefined generic formula Iso C9-(PO)2EO2 (see page 55, line 4-5).
Furthermore, there is nothing 
2) M.P.E.P. § 2163 states:
 “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention…one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” 
	
	3) Issues of indefiniteness relates to rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1 and 5-6 under 35 U.S.C. 103 as being unpatentable over Bratescu (U.S. Pub. No. 20040071653, published 04/15/2004, cited in the previous Office action), is maintained for the reasons of record set forth in previous Office action mailed on 11/08/2021, of which said reasons are herein reiterated.
Independent claim 1 is directed to an antimicrobial composition consisting essentially of:
a quaternary ammonium compound selected from the group consisting of:
a C14-C16 dimethyl benzyl ammonium chloride,
octyl decyl dimethyl ammonium chloride,
dicotyl dimethyl ammonium chloride, and
didecyl dimethyl ammonium chloride; and
a C9 alcohol polyethylene glycol ether carboxylic acid, as an anionic surfactant.
The composition of claim 1 is further limited to an antimicrobial composition in which the quaternary ammonium compound and the C9 alcohol polyethylene glycol ether carboxylic acid, form a complex that is soluble in water. This limitation is a property of an antimicrobial composition consisting essentially of a quaternary ammonium compound of claim 1 and the C9 alcohol polyethylene glycol ether carboxylic acid of claim 1, when the quaternary ammonium compound and C9 alcohol polyethylene glycol ether carboxylic acid are combined to form the composition.  Accordingly, for the purpose of examination, any antimicrobial composition consisting essentially of a quaternary ammonium compound of claim 1 and a C9 alcohol polyethylene glycol ether carboxylic acid of claim 1, is included in the interpretation of “wherein the quaternary ammonium compound and the anionic surfactant form a complex that is soluble in water”.
Claim 1 further limits the antimicrobial composition to a composition that is free of amine oxides, amides, and betaines.
Claim 1 further requires, wherein the composition is a solid or liquid concentrate that is soluble in water, has a pH of about 1 to about 12 in a use solution, and provides at least a 3 log microbial kill on a treated surface. These limitations are properties of an antimicrobial composition consisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, when the composition is used, i.e., when the composition is, for example added to water and applied to a surface. Accordingly, for the purpose of examination, any solid or liquid concentrate antimicrobial composition consisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, is included in the interpretation of “wherein the composition is a solid or liquid concentrate that is soluble in water, has a pH of about 1 to about 12 in a use solution, and provides at least a 3 log microbial kill on a treated surface”.
Similar to method claim 1, Bratescu at ¶ 0001, states:
 “The present invention relates to antimicrobial compositions and more specifically to such compositions containing at least one quaternary ammonium antimicrobial compound, at least one anionic surfactant and optionally at least one “bridging Surfactant. Further, the instant invention relates to a method of preparing the antimicrobial compositions and methods of inhibiting growth of microbial organisms by contacting with the antimicrobial compositions”. Emphasis added.

Illustrative suitable quaternary ammonium microbicides are: dioctyl dimethyl ammonium chloride, octyl decyl dimethyl ammonium chloride, didecyl dimethyl ammonium chloride, recited in instant claim 1 and (C12-C18) n-alkyl dimethyl benzyl ammonium chloride, which encompasses the “a C14-C16 dimethyl benzyl  ammonium chloride”, recited in instant claim 1. The quaternary ammonium compound need not be a single entity, but may be a blend of two or more quaternary ammonium compounds. Please see Bratescu at ¶ 0120. 
Bratescu discloses a generic anionic un-alkoxylated surfactants (see ¶s 0032-0040, 0138-0147) such as decanoic acid (see ¶ 0147) and anionic alkoxylated surfactants that include alkyl ethoxy carboxylates (see ¶s 0145-0146). Although Bratescu is not explicit in teaching working example of an anionic surfactant of instant claim 1 (a C9 alcohol polyethylene glycol ether carboxylic acid), Bratescu discloses that suitable ethoxy carboxylates include those with the formula RO(CH2CH2O)xCH2CO2-M+, wherein: i) R = C8 to C18 alkyl group; ii) x ranges from 0 to 10; and M =  a cation. Please see ¶ 0146. 
The ethoxy carboxylate compound of formula RO(CH2CH2O)xCH2CO2-M+, encompasses the “a C9 alcohol polyethylene glycol ether carboxylic acid”, wherein: i) R = C9; ii) x = 3; and iii) M+ = H+. Please see Figure 1 below

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1.
Accordingly, a person skilled in the art would have readily envisaged an antimicrobial composition consisting essentially of a quaternary ammonium chloride compound of instant claim 1 (e.g., dioctyl dimethyl ammonium chloride), and an anionic surfactant of instant claim 1 (a C9 alcohol polyethylene glycol ether carboxylic acid), in the Bratescu reference.  
Bratescu discloses that the composition can be formulated in a variety of forms such as solids, liquids, solutions, semi-solids, pastes, powders or gels (see ¶ 0250). In some embodiment, the solution may be prepared by dissolving the solid form in water (see ¶ 0250).  Bratescu discloses that the compositions of the present-invention typically are prepared having a pH of between about 2 and about 10 (see ¶ 0249). Bratescu discloses that quaternary ammonium compounds and anionic surfactants form complexes (see ¶ 0102).
Regarding the requirement that the composition of instant claim 1 is free of free of amine oxides, amides, and betaines, it is noted that the “amine oxides, amides, and betaines”, i.e., “bridging surfactants” are only disclosed in Bratescu as optional ingredients (see discussions above). 
Furthermore, Tables I-X of Bratescu includes quaternary ammonium compounds and anionic surfactants combinations excluding the “amine oxides, amides, and betaines”, i.e., “bridging surfactants” disclosed in Bratescu. For example, Bratescu discloses a concentrated composition consisting essentially of Stepanol® WA-Extra and QC8 (see Table I). Stepanol® WA-Extra is the trademark name for sodium lauryl sulfate (see ¶ 0252), i.e., a C12 un-alkoxylated linear chain length anionic surfactant. QC8 is the trademark name for octyltrimethylammonium chloride (see ¶ 0252), i.e., a quaternary ammonium compound in which: 1) R1 = a C8 alkyl; 2) R2 = R3 = R4 = a C1 alkyl; and 3) X- = Cl-. Bratescu at ¶ 0009, also discloses that solution consisting essentially of dodecyltrimethylammonium chloride, i.e., a quaternary ammonium compound in which: 1) R1 = a C12 alkyl; 2) R2 = R3 = R4 = a C1 alkyl; and 3) X- = Cl- and sodium dodecyl sulfate, i.e., a C12 un-alkoxylated linear chain length anionic surfactant, was known in the art. 
At the time the instant invention was filed, following the guidelines set forth in the Bratescu disclosure, an artisan of the ordinary skill would have found it obvious to arrive at an antimicrobial composition of instant claim 1. The skilled artisan would have had a reasonable expectation that a composition consisting essentially of, for example; i) a quaternary ammonium compound (e.g., dioctyl dimethyl ammonium chloride); and ii) anionic surfactant (a C9 alcohol polyethylene glycol ether carboxylic acid, i.e., see compound depicted in Figure 2 above), would exhibit an antimicrobial activity. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  .
Furthermore, regarding claim 1:
i) the recitations of “wherein the quaternary ammonium compound and the anionic surfactant form a complex”, is the property of a composition consiisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, when the quaternary ammonium compound and an anionic surfactant are combined to form the composition. Since Bratescu discloses a composition of claim 1 (see discussions above), the quaternary ammonium compound and the anionic surfactant of Bratescu must necessarily exhibit the same property of complex formation recited in claim 1. Moreover, Bratescu discloses that quaternary ammonium compounds and anionic surfactants form complexes (see discussions above); and
ii) the recitations of “wherein the composition is a solid or liquid concentrate that is soluble in water, has a pH of about 1 to about 12 in a use solution and provides at least a 3 log microbial kill on a treated surface”, are not given any patentable weight because each of the clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since Bratescu discloses a composition of claim 1 (see discussions above), the composition of Bratescu must necessarily exhibit the same properties recited in claim 1.
Therefore, claim 1 is obvious over Bratescu.
Regarding claim 5, Bratescu discloses that: i) quaternary ammonium compound can be from about 5 to 25 wt%; and ii) anionic surfactant can be from about 2 to about 15 wt%, of the composition. Please see ¶ 0114.
	The claimed ranges in claim 5 for the: i) quaternary ammonium compound; and ii) anionic surfactant, are art recognized variables (see discussions above). Therefore, the selection specific amount the quaternary ammonium compound and anionic surfactant employed, would have been routinely determined and optimized in the pharmaceutical art. 
 	A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
	In the instant case, because claimed ranges for the: i) quaternary ammonium compound; and ii) anionic surfactant overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 6, the recitations of “wherein the pH of the use solution is between about 6 and about 10, and in a use solution the composition provides from about 25 ppm to about 5000 ppm quaternary ammonium compound and from about 1 ppm to about 500 ppm anionic surfactant”, is the property of a composition consisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, when the composition is used, i.e., when the composition is, for example, added to water. Since Bratescu discloses a composition of claim 1 (see discussions above), the composition of Bratescu must necessarily exhibit the same property recited in claim 6. 
Therefore, claim 6 is obvious over Bratescu.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was filed.
Response to the Applicants’ Arguments
Applicants raise several arguments (see pages 11-17 of Remarks), alleging that the instant claims are non-obvious over Bratescu because Bratescu fails to suggest, teach or otherwise provide a motivation to arrive at: 1) a composition comprising “a C9 alcohol polyethylene glycol ether; 2) a composition free of amine oxides, amides, and betaines; and 3) a composition, wherein the quaternary ammonium compound and the anionic surfactant form a complex that is soluble in water. However, these arguments are not found to be persuasive for the reasons below. 
 1) Similar to method claim 1, Bratescu at ¶ 0001, states:
 “The present invention relates to antimicrobial compositions and more specifically to such compositions containing at least one quaternary ammonium antimicrobial compound, at least one anionic surfactant and optionally at least one “bridging Surfactant. Further, the instant invention relates to a method of preparing the antimicrobial compositions and methods of inhibiting growth of microbial organisms by contacting with the antimicrobial compositions”. Emphasis added.

Illustrative suitable quaternary ammonium microbicides are: dioctyl dimethyl ammonium chloride, octyl decyl dimethyl ammonium chloride, didecyl dimethyl ammonium chloride, recited in instant claim 1 and (C12-C18) n-alkyl dimethyl benzyl ammonium chloride, which encompasses the “a C14-C16 dimethyl benzyl ammonium chloride”, recited in instant claim 1. The quaternary ammonium compound need not be a single entity, but may be a blend of two or more quaternary ammonium compounds. Please see Bratescu at ¶ 0120. 
Bratescu discloses a generic anionic un-alkoxylated surfactants (see ¶s 0032-0040, 0138-0147) such as decanoic acid (see ¶ 0147) and anionic alkoxylated surfactants that include alkyl ethoxy carboxylates (see ¶s 0145-0146). Although Bratescu is not explicit in teaching working example of an anionic surfactant of instant claim 1 (a C9 alcohol polyethylene glycol ether carboxylic acid), Bratescu discloses that suitable ethoxy carboxylates include those with the formula RO(CH2CH2O)xCH2CO2-M+, wherein: i) R = C8 to C18 alkyl group; ii) x ranges from 0 to 10; and M =  a cation. Please see ¶ 0146. 
The ethoxy carboxylate compound of formula RO(CH2CH2O)xCH2CO2-M+, encompasses the “a C9 alcohol polyethylene glycol ether carboxylic acid”, wherein: i) R = C9; ii) x = 3; and iii) M+ = H+. Please see Figure 1 below

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1.
Accordingly, a person skilled in the art would have readily envisaged an antimicrobial composition consisting essentially of a quaternary ammonium chloride compound of instant claim 1 (e.g., dioctyl dimethyl ammonium chloride), and an anionic surfactant of instant claim 1 (a C9 alcohol polyethylene glycol ether carboxylic acid), in the Bratescu reference.  
Although Bratescu does not envisage these teachings in a single embodiment, a person skilled in the art considering the entire teachings of the reference would immediately envisage the invention.  This is especially the case given the broad limitations of the instant claims. Since claim 1 is merely directed to a genus of a C9 alcohol polyethylene glycol ether carboxylic acid, a skilled artisan would not have to envisage the claimed invention within the teachings of Bratescu with a great deal of specificity.
2) Tables I-X of Bratescu includes quaternary ammonium compounds and anionic surfactants combinations excluding the “amine oxides, amides, and betaines”, i.e., “bridging surfactants” disclosed in Bratescu. For example, Bratescu discloses a concentrated composition consisting essentially of Stepanol® WA-Extra and QC8 (see Table I). Stepanol® WA-Extra is the trademark name for sodium lauryl sulfate (see ¶ 0252), i.e., a C12 un-alkoxylated linear chain length anionic surfactant. QC8 is the trademark name for octyltrimethylammonium chloride (see ¶ 0252), i.e., a quaternary ammonium compound in which: 1) R1 = a C8 alkyl; 2) R2 = R3 = R4 = a C1 alkyl; and 3) X- = Cl-. Bratescu at ¶ 0009, also discloses that solution consisting essentially of dodecyltrimethylammonium chloride, i.e., a quaternary ammonium compound in which: 1) R1 = a C12 alkyl; 2) R2 = R3 = R4 = a C1 alkyl; and 3) X- = Cl- and sodium dodecyl
Bratescu discloses that the composition can be formulated in a variety of forms such as solids, liquids, solutions, semi-solids, pastes, powders or gels (see ¶ 0250). In some embodiment, the solution may be prepared by dissolving the solid form in water (see ¶ 0250).  Bratescu discloses that the compositions of the present-invention typically are prepared having a pH of between about 2 and about 10 (see ¶ 0249). Bratescu discloses that quaternary ammonium compounds and anionic surfactants form complexes (see ¶ 0102).
Regarding the requirement that the composition of instant claim 1 is free of free of amine oxides, amides, and betaines, it is noted that the “amine oxides, amides, and betaines”, i.e., “bridging surfactants” are only disclosed in Bratescu as optional ingredients (see discussions above). 
3) The recitations of “wherein the quaternary ammonium compound and the anionic surfactant form a complex”, is the property of a composition consiisting essentially of a quaternary ammonium compound of claim 1 and an anionic surfactant of claim 1, when the quaternary ammonium compound and an anionic surfactant are combined to form the composition. Since Bratescu discloses a composition of claim 1 (see discussions above), the quaternary ammonium compound and the anionic surfactant of Bratescu must necessarily exhibit the same property of complex formation recited in claim 1. Moreover, Bratescu discloses that quaternary ammonium compounds and anionic surfactants form complexes (see discussions above).
In response to Applicants’ arguments that there is no motivation to employ a quaternary ammonium of instant claim and a C9 alcohol polyethylene glycol ether carboxylic acid, as an anionic surfactant in an antimicrobial composition (see page 11 of Remarks), the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, as set forth in the rejection above and in the previous Office action, a skilled artisan would have been motivated to use a quaternary ammonium of instant claim 1 and a C9 alcohol polyethylene glycol ether carboxylic acid, as an anionic surfactant in an antimicrobial composition of Bratescu because Bratescu at ¶ 0001, states:
 “The present invention relates to antimicrobial compositions and more specifically to such compositions containing at least one quaternary ammonium antimicrobial compound, at least one anionic surfactant and optionally at least one “bridging Surfactant. Further, the instant invention relates to a method of preparing the antimicrobial compositions and methods of inhibiting growth of microbial organisms by contacting with the antimicrobial compositions”. Emphasis added.

Bratescu teaches illustrative suitable quaternary ammonium compounds encompassing the four quaternary ammonium compounds recited in instant claim 1. The quaternary ammonium compound need not be a single entity, but may be a blend of two or more quaternary ammonium compounds. Please see discussions above 
Bratescu discloses that suitable ethoxy carboxylate anionic surfactants include those with the formula RO(CH2CH2O)xCH2CO2-M+, wherein: i) R = C8 to C18 alkyl group; ii) x ranges from 0 to 10; and M =  a cation. Please see ¶ 0146. The ethoxy carboxylate compound of formula RO(CH2CH2O)xCH2CO2-M+, encompasses the “a C9 alcohol polyethylene glycol ether carboxylic acid”, wherein: i) R = C9; ii) x = 3; and iii) M+ = H+. Please see discussions above
The motivation to employ a quaternary ammonium of instant claim 1 and a C9 alcohol polyethylene glycol ether carboxylic acid, as an anionic surfactant in an antimicrobial composition of Bratescu can arise from the expectation that an antimicrobial composition consisting essentially of a quaternary ammonium of instant claim 1 and a C9 alcohol polyethylene glycol ether carboxylic acid anionic surfactant, would exhibit an antimicrobial activity. 
Applicants argue on the grounds of the non-obviousness of the instant claims alleging what appears to be the Applicants’ position contending that a composition reciting the limitation components of instant claim 1 (without requiring bridging surfactants or other agents), was found to exhibit a surprising and unexpected result of exhibiting synergistic antimicrobial efficacy. Applicants cite the instant specification at page 10, lines 28-32, page 11, lines 1-4, page 48, lines 5-9 and Figure 10, in support of the Applicants’ allegation. Please see § C, pages 15-17 of Remarks filed.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because:
1) The data on Figure 10 consisting essentially of Bardac 205M and MARLOWET® 4539 (available from Sasol, see page 25, lines 25-26 of the specification), an example of an undefined “a C9 alcohol polyethylene glycol ether carboxylic acid” represented by an undefined generic formula Iso C9-(PO)2EO2 (see page 55, line 4-5 of the specification), fails to identify the specific “a quaternary ammonium compound” in the composition, which is within the “a quaternary ammonium compound” limitation recited in instant claim 1, for any meaningful interpretation of the results.
 It is noted that the instant specification (see page 54, line 22), discloses that Bardac 205M is a blend of Dialkyl/Alkyl Benzyl ammonium chloride. However, instant claim 1 does not recite “a blend of Dialkyl/Alkyl Benzyl ammonium chloride”. Amended claim 1 requires “a quaternary ammonium compound, wherein the quaternary ammonium compound is ……….”
2) Applicants’ arguments relating to only one distinct C9 alcohol polyethylene glycol ether carboxylic acid species (Marlowet 4539), falling within the scope of “a C9 alcohol polyethylene glycol ether carboxylic acid” of the instant claim 1, is not commensurate with the scope of the instant claims. This is because the “a C9 alcohol polyethylene glycol ether carboxylic acid” recited in amended claim 1, encompasses a plethora of distinct C9 alcohol polyethylene glycol ether carboxylic acid compounds, including those known and those yet to be discovered.  
However, Applicants’ advantageous results only relates to one distinct C9 alcohol polyethylene glycol ether carboxylic acid species.
As recognized by MPEP §716.02(d), 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 

One embodiment of a C9 alcohol polyethylene glycol ether carboxylic acid, cannot reasonably support a finding of unexpected results over the entire breadth of the amended claims for a C9 alcohol polyethylene glycol ether carboxylic acid, which continue to encompass a plethora of distinct compounds. 
Furthermore, Bratescu provides working examples of compositions consisting essentially of quaternary ammonium compounds and anionic surfactants combinations excluding the “bridging surfactants” disclosed in Bratescu (see discussions above).
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). Emphasis added.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Conclusions
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629